Citation Nr: 1610302	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the record shows the Veteran has been diagnosed with gastroesophageal reflux disease (GERD).  Service connection for GERD was denied by the RO in the April 2012 rating decision.  The Veteran did not appeal the denial of service connection for GERD and specifically appealed only the denial of IBS.  Therefore, under the facts of this case, the Board finds that the issue of GERD is not part of the current appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran was treated for recurrent episodes of diarrhea and constipation during his active military service; chronic in-service symptoms and continuous post-service gastrointestinal symptoms are established, and the weight of the competent and credible evidence is at least in relative equipoise on the question of whether the currently-diagnosed IBS is related to his military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, IBS was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.  However, the Board's grant of service connection for IBS herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Analysis

The Veteran seeks service connection for IBS that he claims began during service.  He argues that while he was not diagnosed with IBS until he was out the military for several years, he had continuing spasms and gastrointestinal distress since service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(a).  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Here, service treatment records show that, beginning in January 1989, he repeatedly sought treatment for recurring gastrointestinal problems.  In January 1989 he was diagnosed with gastroenteritis.  In April 1993, he was treated for diarrhea which had lasted three days and trouble eating.  In July 1995, he was seen for diarrhea lasting three days.  In November 1995 he was seen for complaints of bowel issues lasting three days.  In April 1996, he was seen for resistant gastroenteritis and bowel disease.  In July 1996, he was seen for bowel issues.  In January 2001, he was seen for vomiting and diarrhea.  In November 2003, he was seen for nausea, vomiting and diarrhea.  In July 2007, he was seen for complaints of abdominal pain and cramping which was noted to be secondary to taking doxycycline.  He was assessed with a history of IBS and gastroenteritis.  Similar findings were noted in November 2007.  

A separation physical of April 2008 notes the Veteran reported he had severe stomach problems in 1993-94 for which he was prescribed Tagamet which did not resolve the issue.  It was noted the problem was thought to be stress induced and that it was "fixed."  

In May 2012, the Veteran underwent an endoscopy.  It was noted he had Grade A reflux, esophagitis, small hiatus hernia, a normal stomach and a normal duodenum.  Biopsies were taken to evaluate for celiac disease.  

Although there is no documentation of continued complaints of IBS symptoms immediately following service, for purposes of this decision, the Board will accept the Veteran's competent and credible lay statements that he has had continuous gastrointestinal complaints since service discharge.  In this regard, the Veteran, as a lay person, is competent to attest to abdominal pain, diarrhea, and constipation. 

In June 2013, the Veteran was provided a VA examination to determine the etiology of his current IBS.  At the time, the examiner provided a diagnosis of IBS and noted that the Veteran stated he was diagnosed with IBS in 2012 and described symptoms of IBS starting in the early 1990's.  The examination report noted that the Veteran reported he went to sick call numerous times and was given Immodium or often told to let the episode of diarrhea run its course.  Currently, the Veteran reported almost chronic diarrhea with bowel movements approximately five times per day.  This is associated with abdominal bloating, cramping, and discomfort.  Treatment is Immodium about twice per week.  No etiology opinion was provided at the time.

In April 2014, a VA medical opinion was obtained.  At the time, only a records review was conducted.  The examiner provided a history of the treatment and findings in service.  He provided an opinion that IBS was less likely than not incurred in or caused by service.  He reasoned that a diagnosis of IBS was not made until June 2012.  The examiner noted that while there were at least a dozen entries in service of bouts with acute diarrhea, abdominal cramping and bloating, at least two thirds of these occurred while on board ships or while taking doxyxyclim for Malaria prevention.  In each case, gastroenteritis, likely viral, was diagnosed.  He noted that numerous workups have been negative and thus, the episodes in service were acute.

In this case, there is inconsistent evidence as to whether the Veteran's current IBS may be related to his military service.  In determining whether service connection is warranted for disease or disability, VA must settle on whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After careful review of the evidence of record, the Board is satisfied that the Veteran's IBS cannot be clearly disassociated from his military service. 

The Board begins by noting that the evidence in support of the Veteran's claim consists of service treatment records, which contain uncontroverted evidence that he was treated on various occasions for recurring gastrointestinal upset including abdominal cramping and bloating, and diarrhea.  Moreover, in 2007, while still on active duty, a history of IBS was noted on two separate occasions.  However, there are the numerous entries which note a diagnosis of a viral gastroenteritis.  

Nevertheless, of particular significance to the Board are the Veteran's descriptions of observable gastrointestinal symptoms, which he is competent to report, and which he has asserted started in service and have continued since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Despite the negative nexus opinion of record, the Board notes that, medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay persons are competent to provide opinions on some medical issues that are within the realm of common knowledge of a lay person.  See e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Charles v. Principi, 16 Vet. App. 370, 374 (2002). Therefore, while not outcome determinative, the Veteran's competent and credible lay assertions are sufficient to establish the onset of symptoms to the time he was serving on active duty and thus are found to hold great probative weight. 

Moreover, the Board finds that while the April 2014 VA opinion is competent, it is not entirely reliable.  Indeed, the examiner documented a detailed history of abdominal problems in service which included two notations of a history of IBS in service.  However, in the reasoning for his negative nexus opinion, he focused primarily on the fact that the Veteran was diagnosed in 2012, after service.  Moreover, he did not discuss at all, the notations of a history of IBS while in service.  Therefore, the Board finds the opinion is not based on an accurate factual finding as it fails to discuss the in-service notations of IBS.  

Accordingly, after carefully reviewing all the evidence on file, rather than further delay the claim by obtaining a clarifying opinion, the Board will resolve doubt in the Veteran's favor.  In this regard, the Board finds no reason to reject the competent lay statements and in-service medical evidence that are favorable to the Veteran.  To the contrary, this evidence is both competent and credible and is, therefore, probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Furthermore the only medical opinion of record has been found not to be reliable.  So, the Veteran is entitled to the granting of this claim with resolution of all reasonable doubt in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

Thus, the Board finds that the evidence is in relative equipoise in showing that his currently demonstrated IBS as likely as not was first shown to have been present from a clinical standpoint during his active service.  Consequently, the Board resolves all benefit of the doubt in the Veteran's favor and grants service connection for IBS.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for IBS is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


